--------------------------------------------------------------------------------

Exhibit 10.03

 
2011 ALLIANCEBERNSTEIN INCENTIVE COMPENSATION AWARD PROGRAM


This 2011 AllianceBernstein Incentive Compensation Award Program (the “Program”)
under the AllianceBernstein L.P. 2010 Long Term Incentive Plan, as amended (the
“2010 Plan”) has been adopted by the Compensation Committee (the “Committee”) of
the Board of Directors (the “Board”) of AllianceBernstein Corporation, the
general partner of AllianceBernstein L.P. (“AllianceBernstein”) and
AllianceBernstein Holding L.P. (“Holding”).  Any incentive compensation awards
granted under the 2010 Plan shall be governed solely by the 2010 Plan document,
this Program and the terms of any related award agreement.


The right to defer Awards hereunder shall be considered a separate plan within
the Program.  Such separate plan shall be referred to as the “APCP Deferral
Plan.”  The APCP Deferral Plan is maintained primarily for the purpose of
providing deferred compensation to a select group of management or highly
compensated employees (a “Top Hat Employee”).  No one who is not a Top Hat
Employee may defer compensation under the APCP Deferral Plan.


Any deferral or payment hereunder is subject to the terms of the Program and
compliance with Section 409A of the Internal Revenue Code (the “Code”) and the
guidance issued thereunder (“Section 409A”), as interpreted by the Committee in
its sole discretion.  Although none of the Company, the Committee, their
affiliates, and their agents make any guarantee with respect to the treatment of
payments under the Program and shall not be responsible in any event with regard
to the Program’s compliance with Section 409A, the payments contained herein are
intended to be exempt from Section 409A or otherwise comply with the
requirements of Section 409A, and the Program shall be limited, construed and
interpreted in accordance with the foregoing.  None of the Company, the
Committee, any of their affiliates, and any of their agents shall have any
liability to any Participant or Beneficiary as a result of any tax, interest,
penalty or other payment required to be paid or due pursuant to, or because of a
violation of, Section 409A.


ARTICLE 1
Definitions


Section 1.01          Definitions.  Whenever used in the Program, each of the
following terms shall have the meaning for that term set forth below:


(a)          “Account”: a separate bookkeeping account established for each
Participant for each Award, with such Award, as described in Article 2, credited
to the Account maintained for such Award.


(b)          “Award”: any award granted subject to the Program.


(c)          “Award Agreement”: an agreement between a Participant and a Company
setting forth the terms of an Award.


(d)          “Beneficiary”: one or more Persons, trusts, estates or other
entities, designated in accordance with Section 6.04(a), that are entitled to
receive, in the event of a Participant’s death, any amount or property to which
the Participant would otherwise have been entitled under the Program.

 
1

--------------------------------------------------------------------------------

 

(e)          “Beneficiary Designation Form”: the form established from time to
time by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.


(f)          “Board”: the Board of Directors of the general partner of Holding
and AllianceBernstein.


(g)          “Cause”: shall have the meaning assigned to it in the Award
Agreement.  To the extent that the term “Cause” is not defined in the Award
Agreement, all references to the term “Cause” herein shall be inapplicable.


(h)          “Code”: the Internal Revenue Code of 1986, as amended from time to
time.


(i)          “Committee”: the Board or one or more committees of the Board
designated by the Board to administer the Program.


(j)          “Company”: Holding, AllianceBernstein and any corporation or other
entity of which Holding or AllianceBernstein (i) has sufficient voting power
(not depending on the happening of a contingency) to elect at least a majority
of its board of directors or other governing body, as the case may be, or (ii)
otherwise has the power to direct or cause the direction of its management and
policies.


(k)          “Deferral Election Form”: the form(s) established from time to time
by the Committee that a Participant completes, signs and returns to the
Committee to elect to defer the distribution of an Award pursuant to Article 5.


(l)          “Disability”: shall have the meaning assigned to it in the Award
Agreement.  To the extent that the term “Disability” is not defined in the Award
Agreement, all references to the term “Disability” herein shall be inapplicable.


(m)          “Effective Date”: the date Awards are approved by the Committee.


(n)          “Eligible Employee”: an active employee of a Company whom the
Committee determines to be eligible for an Award.  If the Committee determines
that Awards made for the subsequent calendar year shall be eligible for
deferral, the Committee or its designee shall specify in writing prior to such
calendar year those Eligible Employees, or the methodology used to determine
those Eligible Employees, who shall be eligible to participate in the APCP
Deferral Plan for that calendar year and so notify those Eligible Employees
prior to the end of the then calendar year or such later date permitted by
Section 409A.  Any advance deferral election made by such Eligible Employee is
made on the condition that such Eligible Employee satisfies the conditions
established by the Committee and, if not, such deferral election shall be null
and void ab initio.

 
2

--------------------------------------------------------------------------------

 

(o)          “ERISA”: the Employee Retirement Income Security Act of 1974, as
amended.


(p)          “Fair Market Value”: with respect to a Holding Unit as of any given
date and except as otherwise expressly provided by the Board or the Committee,
the closing price of a Holding Unit on such date as published in the Wall Street
Journal or, if no sale of Holding Units occurs on the New York Stock Exchange on
such date, the closing price of a Holding Unit on such exchange on the last
preceding day on which such sale occurred as published in the Wall Street
Journal.


(q)          “Holding Units”: units representing assignments of beneficial
ownership of limited partnership interests in Holding.


(r)          “Participant”: any Eligible Employee of any Company who has been
designated by the Committee to receive an Award for any calendar year and who
thereafter remains employed by a Company.


(s)          “Person”: any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, government or political
subdivision thereof or other entity.


(t)          “Program”: the 2011 AllianceBernstein Incentive Compensation Award
Program, as amended.


(u)          “Restricted Unit”: a right to receive a Holding Unit in the future,
as accounted for in an Account, subject to vesting and any other terms and
conditions established hereunder or by the Committee.


(v)          “Termination of Employment”: the Participant is no longer
performing services as an employee of any Company, other than pursuant to a
severance or special termination arrangement, and has had a “separation from
service” within the meaning of Section 409A.


(w)         “Unforeseeable Emergency”: a severe financial hardship to a
Participant or former Participant within the meaning of Section 409A resulting
from (i) an illness or accident of the Participant or former Participant, the
spouse of the Participant or former Participant, or a dependent (as defined in
Code Section 152, without regard to Code Sections 152(b)(1), (b)(2), and
(d)(1)(B)) of the Participant or former Participant, (ii) loss of property of
the Participant or former Participant due to casualty or (iii) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant or former Participant, all as determined
in the sole discretion of the Committee.

 
3

--------------------------------------------------------------------------------

 

ARTICLE 2
Participation


Section 2.01          Eligibility.  The Committee, in its sole discretion, will
designate those Eligible Employees employed by a Company who will receive Awards
with respect to a calendar year.  In making such designation, the Committee may
consider any criteria that it deems relevant, which may include an Eligible
Employee’s position with a Company and the manner in which the Eligible Employee
is expected to contribute to the future growth and success of the Company.  The
Committee may vary the amount of Awards to a particular Participant from year to
year and may determine that a Participant who received an Award for a particular
year is not eligible to receive any Award with respect to any subsequent
year.  An Eligible Employee who is a member of the Committee during a particular
year shall be eligible to receive an Award for that year only if the Award is
approved by the majority of the other members of the Committee.


Section 2.02          Grant of Awards.  The number of Restricted Units
constituting an Award will be determined by the Committee in its sole and
absolute discretion and, in the event the Committee elects to designate Awards
by dollar amount, such amount will be converted into a number of Restricted
Units as of the Effective Date for such Award based on the Fair Market Value of
a Holding Unit on such Effective Date and will be credited to the Participant’s
Account as of such Effective Date.  From and after such Effective Date, the
Award shall be treated for all purposes as a grant of that number of Restricted
Units determined pursuant to the preceding sentence.  Awards vest in accordance
with the terms set forth in the Award Agreement, and any such vested Award will
be subject to the rules on distributions and deferral elections set forth below
in Articles 4 and 5, respectively.  As soon as reasonably practicable after the
end of each calendar year, a statement shall be provided to each such
Participant indicating the current balance in each Account maintained for the
Participant as of the end of the calendar year.


Section 2.03          Distributions on Holding Units.


(a)          When a regular cash distribution is made with respect to Holding
Units, within 70 days thereafter, a distribution will be made to each
Participant in an amount (the “Equivalent Distribution Amount”) equal to the
number of such Restricted Units (whether vested or unvested) credited to the
Participant’s Account as of the record date for such cash distribution times the
value of the regular cash distribution per Holding Unit.


(b)          If an Award is designated by dollar amount, fractional unit amounts
remaining after conversion under Section 2.02 may be used for any purposes for
the benefit of the Participant as determined by the Committee in its sole
discretion, including but not limited to the payment of taxes with respect to an
Award or, if the Committee so elects, such fractional unit amounts may be
cancelled.


(c)          Holding Units shall be subject to adjustment in accordance with
Section 4(c) of the 2010 Plan (or such applicable successor provision).

 
4

--------------------------------------------------------------------------------

 

ARTICLE 3
Vesting and Forfeitures


Section 3.01         Vesting.  Terms related to vesting of Awards are set forth
in the Award Agreement.


Section 3.02          Forfeitures.  Terms related to forfeiture of Awards are
set forth in the Award Agreement.


ARTICLE 4
Distributions


Section 4.01         General.  No Award will be distributed unless such
distribution is permitted under this Article 4.  The distribution of the vested
portion of an Award shall be made in Holding Units.  Any portion of an Award
that is not vested will not be distributed hereunder.


Section 4.02         Distributions If Deferral Election Is Not In Effect.


(a)          Unless a Participant elects otherwise on a Deferral Election Form
under Sections 5.01 or 5.02 (if such election is permitted by the Committee), or
unless otherwise provided in the Award Agreement, a Participant who has not
incurred a Disability or a Termination of Employment will have the vested
portion of his or her Award distributed to him or her within 70 days after such
portion vests under the applicable vesting provisions set forth in the Award
Agreement.


(b)          Unless a Participant elects otherwise on a Deferral Election Form
under Sections 5.01 or 5.02 (if such election is permitted by the Committee), or
unless otherwise provided in the Award Agreement, a Participant who has had a
Disability or a Termination of Employment will have the balance of any vested
Award not distributed under Section 4.02(a) distributed to him or her as
follows:


(i)          In the event of a Participant’s Disability, a distribution will be
made to the Participant within 70 days following the Participant’s Disability.


(ii)         In the event of a Participant’s Termination of Employment due to
the Participant’s death, a distribution will be made to the Participant’s
Beneficiary within 70 days following the 180th day anniversary of the death.


(iii)        In the event of a Participant’s Termination of Employment for any
reason other than Disability or death, distributions due with respect to the
Award, if any, shall be made in the same manner as prescribed in Section 4.02(a)
above.

 
5

--------------------------------------------------------------------------------

 

Section 4.03          Distributions If Deferral Election Is In Effect.


(a)          Subject to Section 4.03(b), in the event that a deferral election
is in effect with respect to a Participant pursuant to Sections 5.01 or 5.02 and
the Participant has not incurred a Disability but has a Termination of
Employment for any reason other than death, the vested portion of such
Participant’s Award will be distributed to him within 70 days following the
benefit commencement date specified on such Deferral Election Form.


(b)          In the event that a Deferral Election Form is in effect with
respect to a Participant pursuant to Sections 5.01 or 5.02 and such Participant
subsequently incurs a Termination of Employment due to death, the elections made
by such Participant in his or her Deferral Election Form shall be disregarded,
and the Participant’s Award will be distributed to his or her Beneficiary within
70 days following the 180th day anniversary of the death.


(c)          In the event that a Deferral Election is in effect with respect to
a Participant pursuant to Section 5.01 or 5.02 and such Participant incurs a
subsequent Disability, distribution will be made in accordance with such
Participant’s election in his or her Deferral Election Form.


Section 4.04          Unforeseeable Emergency.  Notwithstanding the foregoing to
the contrary, if a Participant or former Participant experiences an
Unforeseeable Emergency, such individual may petition the Committee to (i)
suspend any deferrals under a Deferral Election Form submitted by such
individual and/or (ii) receive a partial or full distribution of a vested Award
deferred by such individual.  The Committee shall determine, in its sole
discretion, whether to accept or deny such petition, and the amount to be
distributed, if any, with respect to such Unforeseeable Emergency; provided,
however, that such amount may not exceed the amount necessary to satisfy such
Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise, by liquidation of the individual’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship), and by suspension of the individual’s deferral(s)
under the Program.


Section 4.05          Documentation.  Each Participant and Beneficiary shall
provide the Committee with any documentation required by the Committee for
purposes of administering the Program.

 
6

--------------------------------------------------------------------------------

 

ARTICLE 5
Deferrals of Compensation


Section 5.01          Initial Deferral Election.


(a)          The Committee may permit deferral elections of Awards in its sole
and absolute discretion in accordance with procedures established by the
Committee for this purpose from time to time.  If so permitted, a Participant
may elect in writing on a Deferral Election Form to have the portion of the
Award which vests distributed as of a permitted distribution commencement date
elected by the Participant that occurs following the date that such Award
becomes or is scheduled to become 100% vested under the applicable vesting
period set forth in the Award Agreement and specifying among  the forms of
distribution alternatives permitted by the Committee and specified on the
Deferral Election Form.  In addition, if permitted by the Committee and
specified on the Deferral Election Form, a Participant who elects a distribution
commencement date may also elect that if a Termination of Employment occurs
prior to such distribution commencement date, the distribution commencement date
shall be six months after the Termination of Employment.  A Participant may make
the deferral election with respect to all or a portion of an Award as permitted
by the Committee.  Any such distribution shall be made in such form(s) as
permitted by the Committee at the time of deferral (including, if permitted by
the Committee, a single distribution or distribution of a substantially equal
number of Holding Units over a period of up to ten years) as elected by the
Participant.  If the Participant fails to properly fully complete and file with
the Committee (or its designee) the Deferral Election Form on a timely basis,
the Deferral Election Form and the deferral election shall be null and void.  If
deferrals are permitted by the Committee and the Participant is eligible to make
a deferral election, such Deferral Election Form must be submitted to the
Committee (or its delegate) no later than the last day of the calendar year
prior to the Effective Date of an Award, except that a Deferral Election Form
may also be submitted to the Committee (or its delegate) in accordance with the
provisions set forth in Section 5.01(b) and (c).


(b)          In the case of the first year in which a Participant becomes
eligible to participate in the Program and with respect to services to be
performed subsequent to such deferral election, a Deferral Election Form may be
submitted within 30 days after the date the Participant becomes eligible to
participate in the Program.


(c)          A Deferral Election Form may be submitted at such other time or
times as permitted by the Committee in accordance with Section 409A of the Code.


Section 5.02          Changes in Time and Form of Distribution.  The elections
set forth in a Participant’s Deferral Election Form governing the payment of the
vested portion of an Award pursuant to Section 5.01 shall be irrevocable as to
the Award covered by such election; provided, however, if permitted by the
Committee, a Participant shall be permitted to change the time and form of
distribution of such Award by making a subsequent election on a Deferral
Election Form supplied by the Committee for this purpose in accordance with
procedures established by the Committee from time to time, provided that any
such subsequent election does not take effect for at least 12 months, is made at
least 12 months prior to the scheduled distribution commencement date for such
Award and the subsequent election defers commencement of the distribution for at
least five years from the date such payment otherwise would have been
made.  With regard to any installment payments, each installment thereof shall
be deemed a separate payment for purposes of Section 409A, provided, however,
the Committee may limit the ability to treat the deferral as a separate
installment for purposes of changing the time and form of payment.  Whenever a
payment under the Program specifies a payment period with reference to a number
of days, the actual date of payment within the specified period shall be within
the sole discretion of the Committee.

 
7

--------------------------------------------------------------------------------

 

ARTICLE 6
Administration; Miscellaneous


Section 6.01         Administration.  The Program is intended to constitute an
unfunded, non-qualified incentive plan within the meaning of ERISA and shall be
administered by the Committee as such.  The APCP Deferral Plan is intended to be
an unfunded, non-qualified deferred compensation plan within the meaning of
ERISA and shall be administered by the Committee as such.  The right of any
Participant or Beneficiary to receive distributions under the Program shall be
as an unsecured claim against the general assets of
AllianceBernstein.  Notwithstanding the foregoing, AllianceBernstein, in its
sole discretion, may establish a “rabbi trust” or separate custodial account to
pay benefits hereunder.  The Committee shall have the full power and authority
to administer and interpret the Program and to take any and all actions in
connection with the Program, including, but not limited to, the power and
authority to prescribe all applicable procedures, forms and agreements.  The
Committee’s interpretation and construction of the Program shall be conclusive
and binding on all Persons.


Section 6.02         Authority to Vary Terms of Awards.  The Committee shall
have the authority to grant Awards other than as described herein, subject to
such terms and conditions as the Committee shall determine in its discretion.


Section 6.03         Amendment, Suspension and Termination of the Program.  The
Committee reserves the right at any time, without the consent of any Participant
or Beneficiary and for any reason, to amend, suspend or terminate the Program in
whole or in part in any manner; provided that no such amendment, suspension or
termination shall reduce the balance in any Account prior to such amendment,
suspension or termination or impose additional conditions on the right to
receive such balance, except as required by law.


Section 6.04         General Provisions.


(a)          To the extent provided by the Committee, each Participant may file
with the Committee a written designation of one or more Persons, including a
trust or the Participant’s estate, as the Beneficiary entitled to receive, in
the event of the Participant’s death, any amount or property to which the
Participant would otherwise have been entitled under the Program.  A Participant
may, from time to time, revoke or change his or her Beneficiary designation by
filing a new designation with the Committee. If (i) no such Beneficiary
designation is in effect at the time of a Participant’s death, (ii) no
designated Beneficiary survives the Participant, or (iii) a designation on file
is not legally effective for any reason, then the Participant’s estate shall be
the Participant’s Beneficiary.

 
8

--------------------------------------------------------------------------------

 

(b)          Neither the establishment of the Program nor the grant of any Award
or any action of any Company, the Board, or the Committee pursuant to the
Program, shall be held or construed to confer upon any Participant any legal
right to be continued in the employ of any Company.  Each Company expressly
reserves the right to discharge any Participant without liability to the
Participant or any Beneficiary, except as to any rights which may expressly be
conferred upon the Participant under the Program.


(c)          An Award hereunder shall not be treated as compensation, whether
upon such Award’s grant, vesting, payment or otherwise, for purposes of
calculating or accruing a benefit under any other employee benefit plan except
as specifically provided by such other employee benefit plan.


(d)          Nothing contained in the Program, and no action taken pursuant to
the Program, shall create or be construed to create a fiduciary relationship
between any Company and any other person.


(e)          Neither the establishment of the Program nor the granting of an
Award hereunder shall be held or construed to create any rights to any
compensation, including salary, bonus or commissions, nor the right to any other
Award or the levels thereof under the Program.


(f)          No Award or right to receive any payment may be transferred or
assigned, pledged or otherwise encumbered by any Participant or Beneficiary
other than by will, by the applicable laws of descent and distribution or by a
court of competent jurisdiction.  Any other attempted assignment or alienation
of any payment hereunder shall be void and of no force or effect.


(g)          If any provision of the Program shall be held illegal or invalid,
the illegality or invalidity shall not affect the remaining provisions of the
Program, and the Program shall be construed and enforced as if the illegal or
invalid provision had not been included in the Program.


(h)         Any notice to be given by the Committee under the Program to any
party shall be in writing addressed to such party at the last address shown for
the recipient on the records of any Company or subsequently provided in writing
to the Committee.  Any notice to be given by a party to the Committee under the
Program shall be in writing addressed to the Committee at the address of
AllianceBernstein.


(i)          Section headings herein are for convenience of reference only and
shall not affect the meaning of any provision of the Program.


(j)          The Program shall be governed and construed in accordance with the
laws of the State of New York.

 
9

--------------------------------------------------------------------------------

 

(k)          There shall be withheld from each payment made pursuant to the
Program any tax or other charge required to be withheld therefrom pursuant to
any federal, state or local law.  A Company by whom a Participant is employed
shall also be entitled to withhold from any compensation payable to a
Participant any tax imposed by Section 3101 of the Code, or any successor
provision, on any amount credited to the Participant; provided, however, that if
for any reason the Company does not so withhold the entire amount of such tax on
a timely basis, the Participant shall be required to reimburse AllianceBernstein
for the amount of the tax not withheld promptly upon AllianceBernstein’s request
therefore.  With respect to Restricted Units: (i) in the event that the
Committee determines that any federal, state or local tax or any other charge is
required by law to be withheld with respect to the Restricted Units or the
vesting of Restricted Units (a “Withholding Amount”) then, in the discretion of
the Committee, either (X) prior to or contemporaneously with the delivery of
Holding Units to the recipient, the recipient shall pay the Withholding Amount
to AllianceBernstein in cash or in vested Holding Units already owned by the
recipient (which are not subject to a pledge or other security interest), or a
combination of cash and such Holding Units, having a total fair market value, as
determined by the Committee, equal to the Withholding Amount; (Y)
AllianceBernstein shall retain from any vested Holding Units to be delivered to
the recipient that number of Holding Units having a fair market value, as
determined by the Committee, equal to the Withholding Amount (or such portion of
the Withholding Amount that is not satisfied under clause (X) as payment of the
Withholding Amount; or (Z) if Holding Units are delivered without the payment of
the Withholding Amount pursuant to either clause (X) or (Y), the recipient shall
promptly pay the Withholding Amount to AllianceBernstein on at least seven
business days notice from the Committee either in cash or in vested Holding
Units owned by the recipient (which are not subject to a pledge or other
security interest), or a combination of cash and such Holding Units, having a
total fair market value, as determined by the Committee, equal to the
Withholding Amount, and (ii) in the event that the recipient does not pay the
Withholding Amount to AllianceBernstein as required pursuant to clause (i) or
make arrangements satisfactory to AllianceBernstein regarding payment thereof,
AllianceBernstein may withhold any unpaid portion thereof from any amount
otherwise due the recipient from AllianceBernstein.
 
 
10

--------------------------------------------------------------------------------